United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3312
                                   ___________

Michael Keith Daugherty,               *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
The Heights; Cassie Dauer; Mary Siler; *
Teresa Proebsting,                     * [UNPUBLISHED]
                                       *
            Appellees.                 *
                                 ___________

                             Submitted: March 4, 2012
                                Filed: May 11, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Michael Daugherty appeals the district court’s1 adverse grant of summary
judgment in his action against The Heights and several of its employees. Daugherty
claimed that he was denied access to a public accommodation, namely, The Heights’s
swimming pool, because of his race in violation of Title II of the Civil Rights Act of
1964, 42 U.S.C. § 2000a. Upon careful de novo review, see Cross v. Prairie Meadows
Racetrack & Casino, Inc., 615 F.3d 977, 980-81 (8th Cir. 2010), we conclude that


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
summary judgment was properly granted, see id. at 981 (to survive summary
judgment, plaintiff must substantiate allegations with enough probative evidence to
support finding in her favor); Bloom v. Metro Heart Grp. of St. Louis, Inc., 440 F.3d
1025, 1028 (8th Cir. 2006) (speculation and conjecture are insufficient to defeat
summary judgment). We also reject as meritless Daugherty’s contention that the
district court relied on fabricated evidence.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-